EXHIBIT 10.1 COMMON STOCK PURCHASE AGREEMENT This Common Stock Purchase Agreement (this “ Agreement ”) is made as of August13, 2014 by and between Interphase Corporation, a Texas corporation (the “ Company ”), and Hodges Small Cap Fund, a Massachusetts Registered Investment Company (“ Purchaser ”). RECITALS A.The Company has authorized the sale and issuance of 1,367,000 shares (the “ Shares ”) of the common stock of the Company, $0.10 par value per share (the “ Common Stock ”), to Purchaser in a private placement (the “ Offering ”). B.Pursuant to Section 4(a)(2) of the Securities Act of 1933 (the “ Securities Act ”) and Rule 506 promulgated thereunder, the Company desires to sell to Purchaser, and Purchaser desires to purchase from the Company, the Shares, on the terms and subject to the conditions set forth in this Agreement. TERMS AND CONDITIONS Now, therefore, in consideration of the foregoing recitals and the mutual covenants and agreements contained herein, the parties hereto, intending to be legally bound, do hereby agree as follows: 1. Purchase of the Shares. Sale and Purchase . The Company hereby issues and sells to Purchaser, and Purchaser hereby purchases from the Company, the Shares for an aggregate purchase price of $3,349,150 (the “ Purchase Price ”). Closing; Closing Date. The completion or closing of the sale and purchase of the Shares (the “ Closing ”) shall be held at 9:00 a.m. (Central Time) on the date hereof (the “ Closing Date ”), at the offices of Gardere Wynne Sewell LLP, 1601 Elm Street, Suite 3000, Dallas, TX 75201. The parties hereto need not attend the Closing in person, and the delivery of all documents and funds as described in Section 4 may be effected by wire transfer and electronic mail or facsimile transmission. Delivery of the Shares and Purchase Price. Pursuant to Section 4.1(b) and subject to the terms and conditions hereof, the Company will deliver to Purchaser a stock certificate registered in Purchaser’s name, representing the Shares, dated as of the Closing Date. At the Closing, subject to the terms and conditions hereof, Purchaser will cause a wire transfer in same day funds to be sent to the account of the Company as instructed in writing by the Company, in the amount of the Purchase Price. 2. Representations of the Company . The Company hereby represents to Purchaser, except as set forth in the Company SEC Documents (as defined in Section 2.5), as follows: Authorization . All corporate action on the part of the Company necessary for the authorization, execution, and delivery of this Agreement and the Registration Rights Agreement (as defined in Section 4.1(c)) (the “ Transaction Documents ”) has been taken. The Company has the requisite corporate power to enter into the Transaction Documents and carry out and perform its obligations under the Transaction Documents, including the requisite corporate power to issue and sell the Shares. The Transaction Documents have been duly authorized, executed, and delivered by the Company and, upon due execution and delivery by Purchaser of the Transaction Documents, the Transaction Documents will be valid and binding agreements of the Company, enforceable against the Company in accordance with their respective terms, except as may be limited by bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium, or similar laws relating to or affecting creditors’ rights generally and to general equitable principles. No Conflict with Other Instruments. The execution, delivery, and performance of the Transaction Documents, the issuance and sale of the Shares, and the consummation of the other transactions contemplated by the Transaction Documents will not (i) result in any violation of, be in conflict with, or constitute a default under, with or without the passage of time or the giving of notice: (A) any provision of the Company’s Articles of Incorporation or Bylaws as in effect at the Closing; (B) any contract, instrument, or other agreement to which the Company or any subsidiary (as defined in Section 2.7) is a party or by which it is bound that has been filed or was required to have been filed as an exhibit to the Company SEC Documents pursuant to Item 601(b)(4) or Item 601(b)(10) of Regulation S-K (each, a “ Material Contract ”); or (C) any statute, rule, regulation, or order of any governmental agency or body or any court, domestic or foreign, having jurisdiction over the Company, any of its subsidiaries, or any of their respective assets or properties, including (assuming (1) the accuracy of the representations of Purchaser set forth in Section 3.3, (2) none of the directors, executive officers, other officers of the Company participating in the Offering or any beneficial owner of 20% or more of the Company’s outstanding voting equity (each, an “ Insider ”) is subject to any “bad actor” disqualification specified in Rule 506(d) of Regulation D and (3) the Insiders have complied with the “bad actor” disclosure requirements set forth in Rule 506(e) of Regulation
